DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 	Claims 2, 6, 10-12 and 24 has/have been canceled, claims 25-26 is/are newly added, and claims 1, 3-5, 7-9, 13-23 and 25-26 have been considered on the merits. All arguments have been fully considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-9, 13-23 and 25-26  are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (WO2015/027086; of record) in view of Lee et al. (KR101555239; of record), Shin et al. (2016, Materials; published on 2/19/2016) and Caldwell et al. (US 6,284,503; of record).
Williams et al. teach a method of making a spheroid by providing a suspension including one or more biologically-relevant materials dispersed within a biocompatible medium, and then bioprinted by extruding the suspension through a delivery pen and 
Williams et al. do not teach the step of depositing a triblock copolymer having an amphiphilic block structure with hydrophilic and hydrophobic properties onto a super-hydrophobic surface to form a biphilic surface on the super-hydrophobic surface, and bioprinting a droplet of the suspension atop the biphilic surface.
Lee et al. teach a method of forming cell spheroids onto a superhydrophobic surface by dropping a cell culturing droplet on a first surface that is hydrophilic to enable adhesion of the cell culture droplet to the surface, and the first surface is formed by treating at least a portion of the surface that has a second surface property, and the  second surface that is super-hydrophobic (p. 2, 8th para.). Lee et al. teach the superhydrophobic surface has a contact angle between water and surface of 150° or more (p.2). 
Shin et al. teach three-dimensional hydrogel array deposited on hydrophilic patterned spots (see Fig. 8), and the hydrophilic spots are formed on superhydrophobic surfaces (p. 10, 3.1. Cell Patterning for Cellular Interaction Studies), and the superhydrophobic surface with indentation patterns used for cell spheroid culture (p.11-12, 3.2. Functional Cell Spheroid Culture; Fig. 9). 

Williams et al. in view of Lee et al. and Shin et al. do not teach that the hydrophilic surface is formed with a triblock copolymer having an amphiphilic block structure (i.e. poloxamer).
Caldwell et al. teach the use of polymeric block copolymer surfactant capable of adsorbing onto a hydrophobic surface, and the polymeric block copolymer has the general formula of (HO-PEO)a(PPO)b (col. 4, lines 11-25; col. 7, lines 9-25). PEO is for polyethylene oxide (i.e. polyoxyethylene) and PPO is polypropylene oxide (i.e. polyoxyprophylene). Caldwell et al. teach the use of Pluronic F108, as an example of the block copolymer, coated on a hydrophobic surface for the adhesiveness of NIH 3T3 cells (Fig. 2; col. 5, lines 8-10). 
It would have been obvious to a person skilled in the art to use the first hydrophilic surface forming by PEO-PPO block copolymer such as Pluronic F108 as taught by Caldwell et al. deposited on the superhydrophobic surface taught by Lee et al. or Shin et al. for the forming cell spheroids prior to bioprinting as taught by Williams et al. with a reasonable expectation of success. 

Regarding claims 3-5 and 20, Williams et al. teach that the biocompatible medium is a hydrogel including collagen type I (para. [0008], [0035],[0036]).
Regarding claim 9, Williams et al. teach a direct-write printing of cells (para. [0063]).
Regarding claim 15, Williams et al. teach the size of the spheroid is between 1500 and 2500 micron (i.e. 1.5-2.5 mm) (para. [0057]).

Regarding claim 18 or claim 22 directed to the cells being selected from the listed species, Williams et al. teach neurons, cardiomyocytes, myocytes, islets of Langerhans, osteocytes, hepatocytes, Kupffer cells, hepatocyte, fibroblasts, myoblast, satellite cells, endothelial cells, adipocytes, preadipocyte or biliary epithelial cells (para. [0039]).
Regarding claim 21 directed to the mixture of cells comprising stromal vascular cells from an adipose stromal vascular fraction and intact pancreatic islets or islet cells, Williams et al. teach the use of adipose stromal vascular fraction cells for making a spheroid (see Example 1). Although Williams et al. do not particularly teach the mixture of adipose stromal vascular fraction cells with pancreatic islet cells, however, Williams et al. teach that one or more biologically-relevant materials comprise magnetic beads, stromal vascular fraction cells, stem cells, one or more relevant cells or combination thereof (para. [0008]), and the one or more relevant cells include islets of Langerhans which include pancreatic islet cells among various different types of cells (para. [0039]).

Regarding the new claims directed to the stem cell being embryonic stem cell, adult stem cell or pluripotent stem cell (claims 25-26), Williams et al. teach that the stromal vascular fraction contains a number of cell types including mesenchymal stem cells (MSCs), which are adult stem cells (para. 37), and also disclose that the stem cells include embryonic stem cells, adult stem cells, and pluripotent stem cells (para. 38).
 Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-9, 13-23 and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,059,921 in view of Lee et al. (supra), Shin et al. (supra) and Caldwell et al. (supra). Although the the claims of the ‘921 patent disclose a method of bioprinting a spheroid comprising one or more relevant cells in a biocompatible medium. The claims of the ‘921 patent do not disclose the bioprinting is onto the hydrophilic material deposited on a superhydrophobic surface having water contact angle of greater than about 150°. Lee et al. and Shin et al. teach the formation of spheroids comprising cells using a hydrophilic region/spot formed on a superhydrophobic surface (see discussion above in the 103 rejection). Thus, it would have been obvious to a person skilled in the art to use the surface taught by Lee et al. and Shin et al. for the method of the ‘921 patent with a reasonable expectation of success. Regarding the hydrophilic material being triblock copolymer with an amphiphilic block structure, Caldwell et al. teach that a block copolymer of PEO and PPO, Pluronic F108, can be used to form a hydrophilic region/spot on a hydrophobic surface, and Pluronic F108 has an amphiphilic block structure as claimed (i.e. poloxamer). Regarding the stem cells (claims 25-26), while the claims of ‘921 patent do not disclose stem cells, however, the stromal vascular fraction cells of the ‘921 patent inherently include adipose stem cells (i.e. adult stem cells) as claimed in the instant application. Thus, it would have been obvious to a person skilled in the art to use the block copolymer of Caldwell et al. for the hydrophilic region/spot of Lee et al. or Shin et al. for the method of the ‘921 patent with a reasonable expectation of success. 
Thus, the claims of the ‘921 in view of Lee et al. and Shin et al. in further view of Caldwell et al. render the claims of the instant application obvious.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argued that Caldwell teaches the coating of F108 diminishes adhesiveness of NIH 3T3 cells. Applicant cited the section of Caldwell teaching that Pluronic F108 substantially decrease the adhesiveness of the surface to NIH 3T3 cells. 
It is acknowledged that Caldwell teaches decreased cell adhesion to the surface of Pluronic F108. However, the method of Williams et al. in view of Lee et al. or Shin et al. is not for direct adhesion of cells onto the surface. Rather the method is directed to disposing a hydrogel droplet, not the cells per se, on to the hydrophilic surface formed on a superhydrophobic surface. Caldwell teaches that Pluronic F108 forms a hydrophilic surface on a hydrophobic surface (see Fig. 2 of Caldwell), and hydrophobic surfaces include polystyrene (PS) (col. 6, lines 27-41). It is understood that the Pluronic F108 is a polymeric block copolymer surfactant having PEO and PPO blocks disclosed in Caldwell (col. 7, 6.2.1. Block Copolymer Surfactant). According to Caldwell, the hydrophobic block of the copolymer is capable of adsorbing onto a hydrophobic surface and a hydrophilic region extends away from the surface when the hydrophobic regions adsorbed to the hydrophobic surface (col. 7, 6.2.1. Block Copolymer Surfactant). Thus, one skilled in the art would recognize that the block copolymer of Caldwell including Pluronic F108 is suitable agent that can provide a hydrophilic surface on the superhydrophobic surface taught by Lee et al. or Shin et al. 
Thus, it is the Examiner’s position that the decreased adhesion of NIH 3T3 cells on a surface coated with Pluronic F108 as taught by Caldwell does not necessarily 
Applicant asserted that the present claims are drawn to a method of making a cell or tissue spheroid comprising a step of bioprinting a droplet of the suspension atop the copolymer, and in view of Caldwell’s teaching of decreased cell adhesion, one of ordinary skill in the art could not reasonably and logically utilize Caldwell’s teaching in a bioprinting method as claimed. The Examiner respectfully disagrees with this conclusion.
As discussed above, the hydrophilic surface formed by the copolymer such as Pluronic F108 taught by Caldwell does not need to provide cell adhesion because the hydrophilic surface is for cell culture droplet or bioink not the cells per se, and the droplet containing hydrogel would form a spheroid containing cells. Thus, individual cells are not adhered to the hydrophilic surface. In fact, Lee et al. teach that the surface having a first superhydrophobic region, and a second hydrophobic or hydrophilic region allowing adhesion of the cell culture droplet (p.3). Thus, one skilled in the art would expect that a hydrogel droplet would adhere to the hydrophilic regions/spots formed by Pluronic F108, or any triblock copolymers with amphiphilic property formed on the superhydrophobic surface of Lee et al. or Shin et al.
Based on the above discussion, it is the Examiner’s position that the combined teachings of the cited references render the claimed invention obvious.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632